Citation Nr: 0946301	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-34 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The Veteran's present Meniere's syndrome is not etiologically 
related to bilateral ear disorders noted during active 
military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
Meniere's syndrome are not met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or syndrome contracted in line of duty, or for 
aggravation of a preexisting injury suffered or syndrome 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a syndrome or injury; and (3) a 
causal relationship between the present disability and the 
syndrome or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. 
§ 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any syndrome diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the syndrome was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence

The Veteran's service-connected disabilities include tinnitus 
and high frequency hearing loss.  Service connection for 
these two disabilities was granted in an August 1970 rating 
decision.  The Board also notes that service connection was 
denied for dizziness in an October 1976 rating decision.  The 
Veteran now seeks service connection for Meniere's syndrome.

The Veteran's service treatment records show that the Veteran 
was seen in early January 1969 with complaints of severe ear 
pain and loss of hearing.  He was treated for otitis media.  
An ENT consultation sheet dated in mid-February 1969 
contained the impression of resolving otitis media and noted 
that audio test results showed mild high frequency hearing 
loss.  

Approximately one year following separation, in May 1970, the 
Veteran underwent a VA audio examination.  The Veteran 
reported having a "stuffed feeling" in both ears, which 
began during service.  Physical examination revealed mild 
retraction and slight thinning of both ear drums.  X-ray 
studies showed mastoids in both ears were small; the x-ray 
report described them as normal.  The examiner diagnosed 
residuals of bilateral otitis media, not active at the time 
of examination.  History given by the Veteran for the general 
medical examination included the development of intermittent 
difficulty hearing while on active duty, associated with 
tinnitus, which had spontaneously remitted and exacerbated 
since that time.

VA treatment records show that the Veteran complained of 
dizziness in January 1975 and again in May 1976.  The 
assessment in May 1976 was of dizziness of questionable 
etiology.  

VA treatment notes, dated September 1996, reflect that the 
Veteran again complained of dizziness.  He related the first 
incidence as occurring in 1968 following an ear infection.  A 
VA neurology consultation in November 1996 reflected a 
diagnosis of vertigo with an uncertain etiology, but probably 
due to peripheral abnormalities.   

VA treatment notes also show that, in May 2005, an 
otolaryngology resident referred to the possibility of 
Meniere's syndrome after the Veteran reported recurring 
symptoms of vertigo, difficulty hearing, and tinnitus.  An 
ENT follow-up note in August 2005, however, noted that in the 
absence of MRI and ENG findings, and audio results not 
consistent with Meniere's disease, the author was unsure of 
the cause of the Veteran's symptoms.  A neurology resident 
noted in October 2005 that episodic hearing loss/tinnitus/ear 
fullness were all consistent with Meniere's disease, and that 
this was also not excluded by normal ENG testing.  The 
Veteran had a normal neurologic examination consistent with 
his normal MRI findings.  The neurology resident noted likely 
Meniere's disease (although with a question mark) and 
deferred further therapy to ENT.

There are two VA medical opinions associated with the record 
addressing the Veteran's claim.  The first opinion is dated 
in December 2005.  It responds to the RO's request to 
determine if the Veteran's tinnitus and hearing loss are a 
manifestation of Meniere's disease.  The examiner reviewed 
the Veteran's VA treatment records and noted that the Veteran 
had had an extensive workup that did not reveal any other 
cause of his symptoms of hearing loss, tinnitus, and 
vertigo/dizziness; therefore, she concluded that it was at 
least as likely as not that the Veteran's service-connected 
hearing loss and tinnitus stem from Meniere's disease.  The 
discussion focused on treatment records beginning in 2005 and 
did not specifically discuss the service treatment records or 
earlier post-service treatment records.  The second VA 
medical opinion is dated in November 2006.  This opinion 
responds to the RO's question concerning the likelihood that 
the current Meniere's type symptoms were incurred during or 
otherwise related to service.  The examiner reviewed the 
claims file and cited the clinical presentation of Meniere's 
syndrome.  He noted that the in-service otitis media fully 
resolved by separation.  Regarding hearing loss, the examiner 
observed that the 1970 audiogram showed hearing loss more 
consistent with noise exposure, rather than lower frequency 
hearing loss associated with Meniere's syndrome.  He also 
remarked that service treatment records did not show 
complaints of vertigo.  The examiner concluded that it was 
difficult to date the onset of Meniere's syndrome, but it was 
"more likely" acquired post-service.  He noted that, as of 
August 30, 1970, there was no compelling evidence that the 
Veteran had Meniere's disease.  He also noted that it is less 
likely that the acute severe otitis media incurred during 
service is related to the current Meniere's disease.  

Analysis

Two competent medical opinions address the etiology of the 
Veteran's Meniere's syndrome.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  As true with any piece of evidence, the 
credibility and weight to be assigned to these opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may 
be placed on one physician's than another's depending on 
factors such as the reasoning employed by the physicians and 
whether or not (and the extent to which) they reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Other factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion. Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).

After considering the Court of Appeals for Veterans Claims 
(Court) rulings noted above, the Board finds that the 
November 2006 VA medical opinion has greater probative value 
than the December 2005 VA medical opinion for the reasons 
stated below.    

The examiner conducting the November 2006 VA medical reviewed 
the entire claims file and provided a detailed scientific 
explanation to form his negative conclusion.  He cited that 
the Veteran's service treatment records did not reflect the 
Meniere's symptoms of vertigo and low frequency hearing loss.  
He observed that the in-service audiogram results were more 
consistent with noise exposure.  The examiner concluded that 
at the time of the Veteran's separation "there was no 
compelling evidence that he had Meniere's disease" and "it 
is more likely than not that the Meniere's disease was 
acquired post-service."    

The examiner authoring the December 2005 VA medical opinion 
did not provide an opinion as to whether it was more likely 
that Meniere's syndrome was initially manifest during active 
military service.  She observed that the Veteran was in 
receipt of service connection for hearing loss and tinnitus.  
She also noted that recent medical ENT findings did not 
provide another etiology to explain hearing loss and tinnitus 
symptoms.  Due to lack of a Meniere's syndrome etiology in 
recent VA treatment notes, she concluded that the service 
connected hearing loss and tinnitus were interrelated to the 
present Meniere's syndrome.  

The question of whether the Meniere's syndrome had its 
initial onset prior to the Veteran's separation from active 
service in August 1970 is critical.  The November 2006 
examiner carefully reviewed the timeline of the Veteran's ENT 
symptoms during and immediately after separation. Gabrielson, 
supra.  He directly addressed the question of whether 
Meniere's syndrome had its initial onset during active 
service and provided a scientific rationale.  Prejean, supra.  
The December 2005 VA medical opinion does not address the 
date of onset.  Rather, the examiner opines -- based on 
current VA treatment records -- that the Veteran's hearing 
loss and tinnitus symptoms were interrelated to his present 
Meniere's syndrome diagnosis.  Id.; Gabrielson, supra.  

In consideration of the Court rulings noted above, the Board 
finds that the November 2006 VA medical opinion is more 
probative as it directly addresses the question at issue, 
reflects a full review of the claims file, and provided a 
scientific rationale.  See id.; Owens, supra.  As the 
preponderance of the evidence is against a finding that 
Meniere's syndrome was incurred in service, the claim is 
denied.  Id.; 38 C.F.R. § 3.303.  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2005, prior 
to the date of the issuance of the appealed February 2006 
rating decision.  The Board further notes that, in March 
2006, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this letter was furnished after the issuance of the appealed 
rating decision, the appeal was subsequently readjudicated in 
a November 2006 Statement of the Case.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the RO obtained VA 
medical opinions in December 2005 and November 2006 that were 
adequate for the purposes of adjudication; the November 2006 
VA medical opinion reflected a medical opinion based upon a 
full review of the claims file with an accompanying 
scientific rationale.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).


Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for Meniere's syndrome is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


